      Case 1:12-cr-00626-ER Document 440-7 Filed 10/06/20 Page 1 of 5




1,558 views | Jun 19, 2020, 08:09am EDT



Bureau Of Prisons Special
Tactical Force Under Scrutiny For
Use In DC Protests And Training
Mishaps
             Walter Pavlo Contributor
             Personal Finance
             I write, consult and lecture on white collar crime situations




When federal prisons experience unrest among inmates, they dispatch
special tactical teams to subdue them. The Federal Bureau of Prisons (BOP)
has a Special Operations Response Teams (SORT) located in different
prisons around the country that can be summoned to quell prison riots,
most of which are associated with high security prisons and violent inmates.
The history of SWOT dates back to the riots and hostage situations at the
U.S. Penitentiary in Atlanta and the Federal Correctional Institution in
Oakdale, La., in November 1987.
          Case 1:12-cr-00626-ER Document 440-7 Filed 10/06/20 Page 2 of 5




Police face off with demonstrators, minutes before curfew, near the White House to protest the death
... [+]   AFP VIA GETTY IMAGES




BOP institutions maintain their own SORTs, which typically consist of 15
team members, led by a commander. Each year, SORT members are
required to meet qualification guidelines issued by the BOP’s Office of
Emergency Preparedness (OEP), and part of that is a physical training
exercise where they replicate real-life situations the team may encounter.

SORT operates under a strict criteria of how and when to use force in its
actions. According to an Office Of Inspector General report, SWOT, under
the authorization of a Lieutenant or higher ranking Correctional Services
Official “... must supervise a calculated use of force and use of Oleoresin
Capsicum (OC), Chemical agents, Distraction Devices, Specialty Impact
Munitions, and Less Than Lethal delivery systems.” However, the OIG
concluded that the guidelines established by the BOP did not address the
appropriateness of the use of force during its own training exercises ... which
lead to a few bad incidents.


   Recommended For You


     h            h              il bl         h       li    i h
     Case 1:12-cr-00626-ER Document 440-7 Filed 10/06/20 Page 3 of 5
  The Best Thermometers Available For Purchase Online Right Now

  The Best Gaming Monitors For 2020

  The Best Men’s Colognes For Gifting



According to the an OIG report issued on June 17, 2020, during a SORT
mock exercise, the SORT deployed two “flash bang” type munitions to enter
the location of the exercise. One those hit a BOP staff member role player
and detonated, causing significant injury requiring surgery and ongoing
treatment. The BOP subsequently determined that the particular flash bang
deployed during the exercise was not an authorized distraction device
munition listed in BOP policy. After the incident, the BOP issued guidance
prohibiting the use of this device in future mock exercises.

In another incident, BOP administrative staff members who were not
involved in the mock exercise due to medical conditions that prohibited
them from participating, secured themselves in a business office to stay out
of the way of the SWOT exercise. However, during the exercise, SORT
members beat on the door and started screaming at the BOP staff who had
locked themselves in the room to stay away from the tactical exercise. SORT,
believing that the situation was part of the exercise, breached the room
using a crow bar and then sprayed the unprotected BOP staff with pepper
spray, and started shooting stinging paintballs rounds from their automatic
weapons. According to OIG’s report of the incident, a fight ensued between
SORT and the BOP staff who were in the room who finally brought the
situation under control by yelling, “We’re out of role. We’re out of role!”

The OIG’s conclusion, again this report came out this month, was that, “...
the BOP has inadequate policies governing mock exercises.” So with that,
why not swing SWOT into action on the front lines of the White House?

On Monday, June 1, Park Police, National Guard and members of the
Federal Bureau of Prisons SWOT, surrounded the White House at the
request of U.S. Attorney General William Barr. Because of the national
unrest associated with the death of George Floyd, the potential for unrest in
       Case 1:12-cr-00626-ER Document 440-7 Filed 10/06/20 Page 4 of 5
prisons and the deployment of SWOT away from prison settings, inmates
were put on lock down at every federal institution in the country.

Now, Congress wants to have more information on the use of SWOT at the
White House and the exposure the tactical team had to thousands who were
protesting outside the White House. In a letter to BOP Director Michael
Carvajal, Congress asked if members of BOP’s SWOT were going to be tested
and quarantined as a result of their participation in addressing national
protests in both Washington and Miami. The concern comes from
notification that members of DC National Guard who responded to the
protests had tested positive for COVID-19. The letter specifically stated that,
“federal inmates are being disproportionately impacted by COVID-19 and
BOP officers appear not to have taken recommended precautions to prevent
spread of the virus,” by not wearing masks and obviously not social
distancing. The BOP has been asked to provide information on whether any
of the SWOT tested positive or if they went through a quarantine period.

According to Jack Donson, who worked at the BOP for 23 years as a
corrections treatment specialist, “My sources tell me that SORT teams
deployed had to undergo a two week quarantine at home upon returning
from duty and must have a negative COVID test before return to work.”



Discover What's Making Markets Move
Know what's moving the financial markets and what smart money is buying with Forbes
Investing Digest.

 Enter e-mail address                                               Sign up

You may opt out any time. Terms and Conditions and Privacy Policy




Follow me on Twitter or LinkedIn. Check out my website or some of my
other work here.
          Walter Pavlo

              Follow
      Case 1:12-cr-00626-ER Document 440-7 Filed 10/06/20 Page 5 of 5
             Follow


I established 500 Pearl Street as a strategic consulting rm for attorneys and their
clients as an advisor on federal criminal cases. I write here on criminal justice…
Read More

Reprints & Permissions
                                       ADVERTISEMENT
